Oliveb,' Presiding Judge:
This appeal to reappraisenient has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is stipulated and agreed by and between counsel in the above case, subject to the approval of the court, as follows:
That the merchandise in this ease consists of wool cloth exported from England in August 1941.
That the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England, for home consumption, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is the appraised value less the amount added under duress.
That on the date of exportation herein, there was no higher export value for this merchandise than the above stated foreign value.
That this case is submitted on the foregoing stipulation.
On tbe agreed facts I find tbe foreign value, as tbat value is defined in section 402 (c) of tbe Tariff Act of 1930 as amended, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb value is tbe appraised value, less tbe amount added under duress.
Judgment will be rendered accordingly.